DETAILED ACTION
This action is in response to applicant’s amendment filed on 03 May 2022.  Claims 1-30 are now pending in the present application.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all obviousness rejections set forth in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qualcomm  (hereinafter Qualcomm-3GPP) (“Sidelink Resource Allocation Mechanism for Nr V2X; 3GPP; R1-1911106).
Regarding claims 1, 17, 29, and 30, Qualcom-3GPP discloses a method for wireless communications at a first user equipment (UE) { (see pg. 2, lines 14-16) }, comprising: 
receiving, by the first UE, sidelink channel information (e.g., SCI) indicating one or more resources reserved for retransmission of a first packet by a second UE { (see pg. 2, section 2, lines 1-8), where the system provides reservations per SCI (see pg. 4, section 4, lines 4-5; pg. 7, lines 6-8) };  
monitoring for sidelink feedback information that is responsive to an initial transmission of the first packet by the second UE { (see pg. 6, section 4, lines 1-5; pg. 7, proposal 17) };  
identifying a category of a plurality of categories for the one or more resources based at least in part on whether the sidelink feedback information is detected during the monitoring { (see pg. 7, lines 9-11, proposal 17), where the system is able to reclaim available, and the system provides SCI payload that indicates sub-channels and slots used and/or reserved (see pg. 1, section 1, lines 16-17) };  and 
allocating, by the first UE, a set of resources for transmission of a second packet, wherein the one or more resources are included in the set of resources based at least in part on the identified category of the plurality of categories for the one or more resources { (see pg. 7, lines 9-11, proposal 16-17) , where the system is able to reclaim available, and the system provides SCI payload that indicates sub-channels and slots used and/or reserved (see pg. 1, section 1, lines 16-17) }. 
Regarding claims 2 and 18, Qualcom-3GPP discloses the method of claim 1, further comprising: determining an absence of the sidelink feedback information based at least in part on the monitoring, wherein identifying the category is based at least in part on the absence of the sidelink feedback information { (see pg. 4, lines 1-8; pg. 7, proposal 16; Fig. 1) }.
Regarding claims 3 and 19, Qualcom-3GPP discloses the method of claim 2, further comprising: identifying a first priority of the first packet; and identifying a second priority of the second packet, wherein identifying the category of the one or more resources is based at least in part on a comparison of the first priority and the second priority { (see pg. 4, section 3.5; pg. 6, section 4, lines 1-5; pg. 7, proposal 17) }.
Regarding claims 4 and 20, Qualcom-3GPP discloses the method of claim 3, further comprising: identifying that the first priority is equal to the second priority based at least in part on the comparison;  and transmitting the second packet using the one or more resources based at least in part on the first priority being equal to the second priority and allocating the set of resources to include the one or more resources { (see pg. 4, section 3.5; pg. 6, section 4, lines 1-5; pg. 7, proposal 17) }. 
Regarding claims 5 and 21, Qualcom-3GPP discloses the method of claim 3, further comprising: identifying that the first priority is less than the second priority based at least in part on the comparison;  and transmitting the second packet using the one or more resources based at least in part on the first priority being less than the second priority and allocating the set of resources to include the one or more resources { (see pg. 4, section 3.5; pg. 6, section 4, lines 1-5; pg. 7, proposal 17) }. 
Regarding claims 6 and 22, Qualcom-3GPP discloses the method of claim 3, further comprising: determining that the first priority is higher than the second priority;  and transmitting the second packet using the set of resources, wherein the set of resources is allocated to exclude the one or more resources based at least in part on the first priority being higher than the second priority { (see pg. 4, section 3.5; pg. 6, section 4, lines 1-5; pg. 7, proposal 17) }. 
Regarding claims 7 and 10, Qualcom-3GPP discloses the method of claim 2, wherein the sidelink feedback information comprises a negative acknowledgment { (see pg. 7, proposal 16; pg. 4, lines 1-8; Fig. 1) }. 
Regarding claims 8 and 23, Qualcom-3GPP discloses the method of claim 1, further comprising: detecting the sidelink feedback information based at least in part on the monitoring, wherein identifying the category is based at least in part on the detected sidelink feedback information { (see pg. 7, lines 9-11, proposal 16 & 17) }. 
Regarding claims 9 and 24, Qualcom-3GPP discloses the method of claim 8, further comprising: transmitting the second packet using the set of resources, wherein the set of resources is allocated to exclude the one or more resources based at least in part on the detected sidelink feedback information { (see pg. 7, lines 9-11, proposal 16 & 17) }. 
Regarding claims 11 and 25, Qualcom-3GPP discloses the method of claim 8, further comprising: transmitting the second packet using the one or more resources based at least in part on the detected sidelink feedback information and allocating the set of resources to include the one or more resources { (see pg. 7, lines 9-11, proposal 16 & 17) }. 
Regarding claim 12, Qualcom-3GPP discloses the method of claim 11, wherein the sidelink feedback information comprises a positive acknowledgment { (see pg. 7, lines 9-11, proposal 16 & 17) }. 
Regarding claims 13 and 26, Qualcom-3GPP discloses the method of claim 1, further comprising: detecting that a reference signal received power associated with the one or more resources is below a configured threshold;  and transmitting the second packet using the one or more resources based at least in part on the reference signal received power and allocating the set of resources to include the one or more resources { (see pg. 5, section 3.3) }. 
Regarding claims 14 and 27, Qualcom-3GPP discloses the method of claim 1, wherein monitoring for the sidelink feedback information comprises: monitoring a physical sidelink feedback channel for the sidelink feedback information transmitted to the second UE { (see pg. 7, lines 9-11, proposal 17) }. 
Regarding claims 15 and 28, Qualcom-3GPP discloses the method of claim 1, wherein the plurality of categories for the one or more resources comprises an available category and an occupied category { (see pg. 7, lines 9-11, proposal 17), where the system is able to reclaim available, and the system provides SCI payload that indicates sub-channels and slots used and/or reserved (see pg. 1, section 1, lines 16-17) }. 
Regarding claim 16, Qualcom-3GPP discloses the method of claim 1, wherein the first UE and the second UE operate in a vehicle-to-everything system { (see pg. 6, section 4, lines 4-5) }.















Response to Arguments
 	Applicant's arguments with respect to claims 1-30 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al. (US 2021/0007096 A1) discloses method and apparatus for indicating time gap for device-to-device communication in a wireless communication system.

  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
10 May 2022